Citation Nr: 1706260	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  14-03 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for recurrent diverticulosis. 

2.  Entitlement to service connection for a colon resection.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1955 to September 1957 and from November 1957 to October 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2015.  A transcript of the proceeding has been associated with the record.  These matters were before the Board in October 2015 and May 2016, when they were remanded for additional development.  As will be discussed in greater detail below, there has not been substantial compliance with all the prior remand directives.  Accordingly, another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2016, the Board directed the VA examiner to provide an etiological opinion for any gastrointestinal disability present during the pendency of the appeal.  Upon remand, the June 2016 VA examiner diagnosed colon resection, acid reflux, hiatal hernia, gastroesophageal reflux (GERD), and diverticulosis.  However, the VA examiner only provided etiological opinions for the Veteran's colon resection and diverticulosis.  The Board finds that the June 2016 VA examination is inadequate as it does not substantially comply with the Board's May 2016 remand directives.  Specifically, a remand is required to obtain a VA addendum medical opinion to obtain etiological opinions for the Veteran's currently diagnosed acid reflux, hiatal hernia, and GERD. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records for the Veteran dated from April 2016 to the present.  All attempts to obtain these records should be documented in the claims file.

2.  Refer the Veteran's VA claims file to the VA examiner who conducted the June 2016 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the Veteran's currently diagnosed acid reflux, hiatal hernia, and GERD.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  

For acid reflux, hiatal hernia, and GERD, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that acid reflux, hiatal hernia, and GERD began in service, were caused by service, or are otherwise related to service, to include the Veteran's in-service abdominal pain, diarrhea, and constipation.

In so opining, the examiner should specifically address the medical evidence of record, including the March 11, 1974, service treatment record noting intermittent epigastric pain since 1962, the April 1975 report of medical examination noting recurrent stomach aches, the August 1976 report of medical history noting stomach, liver, or intestinal trouble, as well as the Veteran's assertions regarding in-service and post-service symptoms.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed. 

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative.  Thereafter, return the case to the Board for review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



